J-S13038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

JODY ANDREW BOYER,

                          Appellant               No. 1531 WDA 2014


           Appeal from the Judgment of Sentence September 11, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0000069-2014


BEFORE: BENDER, P.J.E., MUNDY, J., and STABILE, J.

DISSENTING STATEMENT BY BENDER, P.J.E.:              FILED JUNE 3, 2015

      I do not believe the Commonwealth presented sufficient evidence to

support the conviction for resisting arrest.    Accordingly, I respectfully

dissent.